PER CURIAM:
The Court issued an Opinion in this matter on March 14,2003, on the issue of liability only wherein the Court determined that respondent was liable for negligently maintaining the drainage structure along County Route 86 in Marshall County which is adjacent to claimants’ property. The issue of damages in the claim was heard by the Court on September 10, 2003, at which time testimony was presented and evidence adduced on (his issue. The Court is of the opinion to make an award in this claim in the amount of $8,337.30 for the reasons set forth more fully below.
Claimants brought this action for water damage to their property located on County Route 86 in Glendale, Marshall County. Originally, claimants sought $7,000.00 for this damage, but after having prevailed on the liability portion of their claim, they sought an award of $52,600.00.
The damages asserted by the cl aimants include the cost of having a new culvert and catch basin installed at their driveway based upon an estimate from a constmction company in the amount of $3,500.00; however, subsequent to the hearing of this matter, the Court received information from the parties that respondent had replaced the culvert at claimants’ driveway to the satisfaction of the claimants. Thus, claimants waive this portion of their claim. Claimants’ damages being considered by the Court at this time include an estimate from Miller Constmction Company for the cost of replacing a retaining wall at the bottom of their driveway in the amount of $5,653.00 and an invoice in the amount of $ 184.30 for limestone purchased to repair their driveway. The Court has determined that these repairs were necessary and reasonable and that claimants be awarded $5,837.30 for these actual damages. Further, claimants seek an award for neglect, mental anguish, and lost wages in the amount of $43,500.00. The Court, having considered all the evidence, is aware that claimants suffered from the annoyance and inconvenience of having to contend with such inconveniences as an ice covered driveway during winter seasons and debris in their yard for many years. The Court declines to make an award for the lost wages. Thus, the Court makes an award to the claimants for this nuisance and inconvenience in the amount of $2,500.00.
In view of the foregoing, the Court is of the opinion to and does make an award to claimants in the amount of $8,337.30.
Award of $8,337.30.